Exhibit 10.23
 
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT  TO AN
APPLICATION REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF   THE
EXCHANGE ACT OF 1934.

AMENDMENT NO. 2 TO LICENSE AGREEMENT


This Amendment No. 2 to the License Agreement (this “Amendment”) is made as of
November 26, 2014, by and among Anthera Pharmaceuticals, Inc., a Delaware
corporation (“Anthera”) and Amgen, Inc., a Delaware corporation (“Amgen”).

RECITALS


Whereas, Anthera and Amgen entered into that certain License Agreement dated
December 18, 2007, as amended by that certain Amendment No. 1 to License
Agreement dated October 16, 2009, with respect to the grant by Amgen to Anthera
of an exclusive, royalty-bearing, worldwide license to develop, make and have
made, market and sell products containing a molecule known as AMG 623 (as
amended, the “License Agreement”);


Whereas, Anthera wishes to enter into a collaboration agreement with a Third
Party (the “Collaboration Agreement”) whereby Anthera will grant a sublicense to
the Licensed Patents and Licensed Technology in all or part of the Asian
Sublicense Territory (as defined herein);


Whereas, Anthera is in discussions with a particular Third Party (the “Asian
Third Party”) with respect to a possible Collaboration Agreement;


Whereas, Section 4.2(b) of the License Agreement provides for the payment by
Anthera to Amgen of a milestone payment equal to [***] upon [***], which
milestone has not been met as of the date of this Amendment;


Whereas, Section 4.3 of the License Agreement provides for the payment by
Anthera to Amgen of certain royalties with respect to the worldwide sale of
Licensed Products by Anthera;


Whereas, the License Agreement does not explicitly provide for the survival of
sublicenses of Licensed Patents or Licensed Technology upon termination of the
License Agreement pursuant to Article 9 thereof;


Whereas, Anthera and Amgen desire to amend the License Agreement to (i) adjust
certain royalty and milestone payments payable to Amgen in light of the
anticipated Collaboration Agreement, and (ii) to provide that sublicenses
granted by Anthera in accordance with Section 2.2 of the License Agreement shall
survive the termination of the License Agreement (the “Amendments”);

Whereas, as a condition to its willingness to enter into the Collaboration
Agreement, the Asian Third Party requires that Anthera and Amgen enter into the
Amendments; and


Whereas, Anthera has expressed an intent to issue shares of its Common Stock to
Amgen on terms commensurate to and equal with the terms on which such shares are
issued to the Asian Third Party pursuant to the Collaboration Agreement.


Now, Therefore, the parties hereto, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, agree as follows:


1.          Defined Terms.  Capitalized terms used but not otherwise defined
herein shall have the meanings set forth in the License Agreement.


2.          Additional Defined Terms.  The following capitalized terms shall
have the meanings provided below, and shall be deemed incorporated by the
License Agreement effective immediately as of and contingent upon the signing of
the Collaboration Agreement by all parties thereto:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)          “Asian Sublicense Territory” shall mean Japan, China (including
Hong Kong), Singapore, Taiwan, Philippines, Thailand, Malaysia, Vietnam,
Indonesia, and South Korea.
 
(b)          “Common Stock” shall mean the common stock of Anthera, par value
$0.001 per share.
 
(c)           “Equity Grant” shall mean that number of shares of Common Stock as
shall equal One Million Dollars ($1,000,000) divided by the VWAP for the twenty
(20) trading days immediately before issuance of the Equity Grant.
 
(d)          “Principal Trading Market” means the Trading Market on which the
Common Stock is primarily listed on and quoted for trading.
 
(e)          “Trading Market” shall mean whichever of the New York Stock
Exchange, the NYSE Alternext (formerly the American Stock Exchange), the NASDAQ
Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the
OTC Bulletin Board on which the Common Stock is listed or quoted for trading on
the date in question.
 
(f)           “VWAP” shall mean the volume weighted average price of the Common
Stock on the Principal Trading Market, as reported by the Principal Trading
Market.

3.          Amendment of Section 4.2(b) of the License Agreement.  Effective
immediately as of and contingent upon the signing of the Collaboration Agreement
by all parties thereto, the first milestone set forth in Section 4.2(b) of the
License Agreement is hereby amended and restated in its entirety as follows:


Event
 
[***]
 
Payment
 
[***]



 
4.  Addition of Section 4.2(c) to the License Agreement.  Effective immediately
as of and contingent upon the signing of the Collaboration Agreement by all
parties thereto, a new Section 4.2(c) shall be added to the License Agreement as
follows:
 
“(c) Equity Issuance.  Upon the signing of a Collaboration Agreement by Anthera
with the Asian Third Party and any other parties thereto for the development or
commercialization of Licensed Products in the Asian Sublicense Territory,
Anthera shall issue to Amgen the Equity Grant pursuant to an instrument and
ancillary documents mutually agreeable to Amgen and Anthera, each negotiating in
good faith, and shall be subject to approval by the Board of Directors of
Anthera.  The Equity Grant shall be on terms no less favorable to Amgen than
those terms received by the Asian Third Party pursuant to the Collaboration
Agreement and Stock Purchase Agreement between Anthera and the Asian Third
Party. The Equity Grant shall be issued on the same date as the initial grant of
Common Stock to the Asian Third Party.”
 
5.          Amendment of Section 4.3(a) of the License Agreement.  Effective
immediately as of and contingent upon the signing of the Collaboration Agreement
by all parties thereto, a new sentence shall be added to the end of Section
4.3(a) of the License Agreement as follows:


“Notwithstanding the foregoing, the royalty rate payable with respect to sales
of Licensed Products in the Asian Sublicense Territory shall be equal to [***].”


6.          Survival of Sublicense.  The last sentence of Section 2.2 of the
License Agreement shall be deleted and replaced with the following:
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
“Notwithstanding Sections 9.6 and 9.7 of the License Agreement, if this
Agreement terminates for any reason, upon the election of any sublicensee of
Anthera permitted by this Section 2.2, such sublicensee, from the effective date
of such termination, automatically shall become a direct licensee of Amgen under
rights and terms equivalent to the sublicense rights and terms which Anthera
previously granted to such sublicensee under the applicable sublicense
agreement; provided that, as a condition of receiving such direct license from
Amgen, (a) the sublicensee must not be in material breach of this Agreement or
such sublicense agreement as it relates to the rights under this Agreement
sublicensed to the sublicensee, and if such sublicensee is in material breach of
such sublicense agreement, Amgen shall have the right to terminate such
sublicense agreement, and (b) the sublicensee must agree to assume all of
Anthera’s future obligations (i.e., obligations after becoming such direct
licensee) under this Agreement with respect to the rights sublicensed by Anthera
to the sublicensee (including the territory, field of use, and products) under
such sublicense agreement. For clarity, Section 9.6 shall not apply with respect
to any rights granted to a sublicense that survive pursuant to this Section 2.2.
For clarity, notwithstanding the foregoing, any sublicense agreement entered
into by Anthera with any of its Affiliates shall terminate upon the termination
of this Agreement.”
 
5.          Effect of Amendment.  This Amendment shall not constitute a waiver,
amendment or modification of any other provision of the License Agreement or any
other provision not expressly referred to herein.  Except as amended as set
forth above, the License Agreement shall continue in full force and
effect.  This Amendment shall automatically terminate and have no further force
or effect in the event that Anthera has not entered into the Collaboration
Agreement with the Asian Third Party on or prior to December 15, 2014.


6.          Entire Agreement.  This Amendment and the License Agreement together
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and thereof, and any and all other written or
oral agreements relating to the subject matter hereof existing between the
parties hereto are expressly superseded hereby.


7.          Governing Law.  This Agreement shall be governed by the laws of the
State of California, without regard to any conflicts of law principles that
would provide for application of the law of a jurisdiction other than
California.


8.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document.




[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to the
License Agreement as of the date first set forth above.
 
 

 
ANTHERA PHARMACEUTICALS, INC.
             
By:  
          /s/Paul F. Truex        
Paul F. Truex
       
President and Chief Executive Officer
 

                                                                                 
 
 

 
AMGEN, INC.
           
By:
/s/David A Piacquad      
David A Piacquad
     
Senior Vice President Business Development
         

 
 
 

--------------------------------------------------------------------------------